Citation Nr: 0905128	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disorder to include degenerative disc disease.  

2.  Entitlement to service connection for a chronic back 
disorder to include degenerative disc disease.  

3.  Entitlement to service connection for a chronic bilateral 
wrist disorder to include carpal tunnel syndrome.  

4.  Entitlement to service connection for a chronic bilateral 
knee disorder to include arthritis.  

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for a chronic neck disorder to include 
degenerative disc disease, a chronic back disorder to include 
degenerative disc disease, a chronic wrist disorder to 
include carpal tunnel syndrome, a chronic bilateral knee 
disorder to include arthritis, and a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  

The issue of the Veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the Veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  A chronic neck disorder was not manifested during active 
service or for many years thereafter.  The Veteran's chronic 
cervical spondylosis and left upper extremity radicular 
irritation have not been objectively shown to have originated 
during active service.  
2.  A chronic back disorder was not objectively manifested 
during active service or at any time thereafter.  

3.  A chronic wrist disorder was not objectively manifested 
during active service or for many years thereafter.  The 
Veteran's bilateral carpal tunnel syndrome has not been 
objectively shown to have originated during active service.  

4.  A chronic knee disorder was not objectively manifested 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic neck disorder to include degenerative disc 
disease was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2008).  

2.  A chronic back disorder to include degenerative disc 
disease was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2008).  

3.  A chronic bilateral wrist disorder to include carpal 
tunnel syndrome was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2008).  

4.  A chronic bilateral knee disorder to include arthritis 
was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claims for service connection for a chronic neck 
disorder, a chronic back disorder, a chronic bilateral knee 
disorder, and a chronic wrist disorder, the Board observes 
that the RO issued VCAA notices to the Veteran in July 2005 
and August 2007 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The July 2005 VCAA notice was issued 
prior to October 2005 rating decision from which the instant 
appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran requested 
a hearing before a Veterans Law Judge sitting at the RO.  The 
Veteran subsequently withdrew his hearing request.  The Board 
is cognizant that an examination or opinion was not obtained 
with respect to the Veteran's claims of entitlement to 
service connection for a chronic neck disorder, a chronic 
back disorder, a chronic bilateral wrist disorder, and a 
chronic bilateral knee disorder.  However, as will be 
discussed below, there is no credible lay or medical evidence 
associating those disabilities to active service.  Thus, the 
VA has no duty to obtain an examination or opinion for those 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There remains no issue as to the substantial completeness of 
the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a Veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

A.  Chronic Neck Disorder 

The Veteran's service treatment records make no reference to 
a chronic neck or cervical spine disorder.  In his May 2005 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the Veteran reported that he had driven a large fuel 
truck while in the Republic of Vietnam.  He stated that he 
suffered from deteriorating discs in his neck.  The Veteran 
attributed his neck disability "to the strain of jumping on 
and off of the trucks and fuel apparatus."  

An August 2002 physical evaluation from A. K., M.D., conveys 
that the Veteran complained of neck and left arm pain.  
Contemporaneous X-ray studies of the cervical spine revealed 
degenerative changes.  Assessments of cervical spondylosis 
and left upper extremity radicular irritation were advanced.  

In his June 2007 Appeal to the Board (VA Form 9), the Veteran 
reiterated that he believed that he had incurred a chronic 
neck disorder as the result of driving and jumping in and out 
of heavy duty trucks in the Republic of Vietnam.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  A 
chronic neck and/or cervical spine disorder was not 
manifested during active service or for many years 
thereafter.  The earliest clinical documentation of a chronic 
neck/cervical spine disorder is Dr. K.'s August 2002 
diagnosis of cervical spondylosis and left upper extremity 
radicular irritation.  Neither Dr. K. nor any other competent 
medical professional has attributed the onset of the 
Veteran's chronic cervical spine disability to his inservice 
truck driving or active service in general.  

The Veteran advances that he sustained a chronic neck 
disorder during active service as the result of operating an 
Army fuel truck and jumping to and from the vehicle.  The 
Veteran's contentions are supported solely by his own written 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the diagnosis and/or causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As a chronic neck disorder was not 
objectively shown to have been manifested during or to have 
otherwise originated during active service, the Board 
concludes that service connection for a chronic neck disorder 
to include degenerative disc disease is not warranted.  

B.  Chronic Back Disorder

At his September 1967 physical examination for service 
entrance, the Veteran reported that his back "aches from 
work."  The military examiner reported that the Veteran 
exhibited a normal spine and musculoskeletal system.  The 
remainder of the Veteran's service treatment records make no 
reference to a chronic back or spine disorder.  

In his May 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran stated that he suffered 
from deteriorating discs in his back as a result of "the 
strain of jumping on and off of the trucks and fuel 
apparatus."  

In his June 2007 Appeal to the Board (VA Form 9), the Veteran 
reiterated that he believed that he had incurred a chronic 
back disorder as the result of operating and jumping in and 
out of heavy duty trucks in the Republic of Vietnam. 

A chronic back disorder was not objectively manifested during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran advances that he sustained a chronic back 
disorder during active service as the result of operating an 
Army fuel truck and jumping to and from the vehicle.  The 
Veteran's contentions are supported solely by his own written 
statements on appeal.  He is not competent to offer evidence 
involving medical knowledge such as the diagnosis or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As a chronic back disorder was 
not objectively shown to have been manifested during active 
service or at any time thereafter, the Board concludes that 
service connection for a chronic back disorder to include 
degenerative disc disease is not warranted.  

C.  Chronic Bilateral Wrist Disorder

The Veteran's service treatment records make no reference to 
a chronic wrist disorder.  In his May 2005 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
Veteran reported that he initially manifested carpal tunnel 
syndrome in 1968.  The Veteran clarified that his "carpal 
tunnel syndrome started with a numbness while driving the 
fuel trucks."  

The August 2002 physical evaluation from Dr. K. indicates 
that the Veteran presented a history of bilateral carpal 
tunnel syndrome.  

A chronic wrist disorder was not manifested during active 
service or for many years thereafter.  The earliest clinical 
documentation of a chronic wrist disorder is Dr. K.'s August 
2002 physical evaluation which notes the Veteran's history of 
bilateral carpal tunnel syndrome.  Neither Dr. K. nor any 
other competent medical professional has attributed the onset 
of the Veteran's bilateral carpal tunnel syndrome to his 
inservice truck driving or to active service in general.  

The Veteran advances that he sustained chronic carpal tunnel 
syndrome during active service as the result of operating an 
Army fuel truck.  The Veteran's contentions are supported 
solely by his own written statements on appeal.  The Veteran 
is not competent to offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
chronic wrist disorder was not objectively shown to have been 
manifested during or to have otherwise originated during 
active service, the Board concludes that service connection 
for a chronic bilateral wrist disorder to include carpal 
tunnel syndrome is not warranted.  

D.  Chronic Bilateral Knee Disorder

At his September 1967 physical examination for service 
entrance, the Veteran reported that he had been treated for 
"a motorcycle accident on the right knee."  The military 
examiner reported that the Veteran exhibited normal lower 
extremities.  The remainder of the Veteran's service 
treatment records make no reference to a chronic knee 
disorder.  

In his May 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran stated that he 
initially manifested arthritis in his knees in 1969.  He 
attributed his bilateral knee arthritis to "the strain of 
jumping on and off of the trucks and fuel apparatus."  

In his June 2007 Appeal to the Board (VA Form 9), the Veteran 
reiterated that he believed that he had incurred a chronic 
knee disorder as the result of driving and jumping in and out 
of heavy duty trucks in the Republic of Vietnam.  

A chronic knee disorder was not objectively manifested during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran advances that he sustained a chronic knee 
disorder during active service as the result of operating an 
Army fuel truck and jumping to and from the vehicle.  The 
Veteran's contentions are supported solely by his own written 
statements on appeal.  He is not competent to offer evidence 
involving medical knowledge such as the diagnosis or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As a chronic knee disorder was 
not objectively shown to have been manifested during active 
service or at any time thereafter, the Board concludes that 
service connection for a chronic bilateral knee disorder to 
include arthritis is not warranted.  


ORDER

Service connection for a chronic neck disorder to include 
degenerative disc disease is denied.  

Service connection for a chronic back disorder to include 
degenerative disc disease is denied.  

Service connection for a chronic bilateral wrist disorder to 
include carpal tunnel syndrome is denied,  

Service connection for a chronic bilateral knee disorder to 
include arthritis is denied.  


REMAND

The Veteran asserts that he incurred chronic PTSD as the 
result of his Vietnam War experiences.  The report of the 
Veteran's September 1967 physical examination for service 
entrance conveys that the Veteran presented a history of 
"depression or excessive worry" and "nervous trouble of 
any sort."  The military examiner identified no psychiatric 
abnormalities.  A December 1968 Army treatment record states 
that the Veteran complained of a "nervous stomach."  The 
Veteran was diagnosed with a "nervous stomach."  The 
Veteran's service personnel records indicate that he served 
as a heavy truck driver with the Army in the Republic of 
Vietnam.  

An August 1996 private treatment record states that the 
Veteran presented "a several year history of chronic anxiety 
and sleep disturbance."  The Veteran was diagnosed with 
chronic anxiety.  A June 1998 private treatment entry states 
that the Veteran had a history of chronic anxiety with panic 
features.  An August 2003 private treatment record states 
that the Veteran had a "relapse of chronic stress 
reaction."  

In his June 2007 Appeal to the Board (VA Form 9), the Veteran 
advanced that he was "being treated for depression, panic 
disorder, and PTSD."  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
the Board finds that a VA examination for compensation 
purposes would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:
1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.   

2. Contact the Veteran and request that 
he provide information as to all 
treatment of his claimed PTSD and other 
chronic psychiatric disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims file.  

3.  Contact the Veteran and request that 
he submit a written statement as to his 
alleged inservice stressors.  If 
appropriate, the Veteran's written 
statement should then be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis. 
The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
originated during active service; is 
etiologically related to the Veteran's 
inservice complaints of a "nervous 
stomach" and/or duty in the Republic of 
Vietnam; or is in any other way causally 
related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

5.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


